United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 30, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-60451
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

DEBBIE STANPHILL

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:03-CR-62-ALL-M
                       --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Debbie Stanphill appeals the 36-month sentence imposed by

the district court upon revocation of her probation.     She argues

that the district court erred in departing upward from the

sentencing guideline range of three to nine months.     See U.S.S.G.

§§ 7B1.1(a)(3), 7B1.4(a).

     Considering that Stanphill’s sentence for the offense of

conviction was the result of a downward departure, an upward

departure was authorized.    See U.S.S.G. § 7B1.4, comment. (n.4).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60451
                                -2-

The district court appropriately considered Stanphill’s need for

drug treatment, and the 36-month sentence was well below the

statutory maximum imprisonment term of 20 years.     See 18 U.S.C.

§ 3553(a)(2)(D); 21 U.S.C. § 841(b)(1)(C); United States v. Pena,

125 F.3d 285, 286-87 (5th Cir. 1997).     The sentence was therefore

legal.   See Pena, 125 F.3d at 288.    The district court did not

plainly err or abuse its discretion.

     AFFIRMED.